DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/15/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have claim limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 limitation(s) “magnet means for generating a main magnetic field”,  “encoding means for generating encoding magnetic fields”, “acquisition means for acquiring an MR signal” and “means for determining an instant spatial distribution”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant disclosure is directed to the result of detection, rather that particular structure to achieve the result. For example, it is not clear if a particular hardware device or a generic purpose computing software is used for these functions; It is not clear which individual element(s) are regarded as “magnet means”, “encoding means”, “means for determining”, “acquisition means” in specification or drawing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim(s) 1 recite a limitation "said object" in line 9.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 12 and 19 recite a limitation "m2 is adjustable in a range extending from values that are smaller ... to values that are larger than ... m1". The claim would not appear to define more than a result to be achieved rather than corresponding structure, therefore lacking clarity. However, it should have been defined instead how the "first material" and the "second material" need to be selected and which features of the "means for ... adjusting said second magnetic moment density m2 by variation of an external control parameter" are essential for achieving the desired result.

Claim(s) 2-11, 13-18 not specifically addressed share the same 112 rejection(s) as the rejected base claim(s).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over JARVIS et al. (US 2006/113995; hereinafter JARVIS) in view of Mills (US 6,477,398).
Regarding claim 1, JARVIS teaches in figure(s) 1-4 a magnetic resonance (MR) apparatus (MRI system 100 shown in Fig. 1) comprising:

a)    magnet means for generating a main magnetic field (a magnetic field generator 105 shown in Figs. 1 and 4) in a sample region (region of subject 125);

b)    encoding means (X-Y-Z gradient coils 110 shown in Fig. 1) for generating encoding magnetic fields (para. 14 - spatial encoding of the magnetic field within an imaging volume) superimposed to the main magnetic field,

    PNG
    media_image1.png
    577
    512
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    753
    471
    media_image2.png
    Greyscale

c)    RF transmitter means for generating MR radiofrequency fields (para. 14 - RF body coil 117 shown in Fig. 1 for generating a pulsed RF magnetic B);

d)    driver (control system 120 shown in Fig. 1) means for operating said encoding means and RF transmitter means to generate superimposed (para. 15 - a region 145 between the field generator 105 and the gradient coil 110 is a first set of shim elements 150 (depicted as shaded rectangles) and a second set of shim elements 155; figure 2) time dependent encoding fields and radiofrequency fields (para. 15 - a region 145 between the field generator 105 and the gradient coil 110 is a first set of shim elements 150 and a second set of shim elements 155; figure 2) for forming images (para. 3 - generating a high image quality from the MRI system) or spectra; and

e) acquisition means (transmit and receive circuitry 122 shown in Fig. 1) for acquiring an MR signal from said object;    
wherein said magnet means comprise a primary magnetic means (magnetic field generator 105) providing a static magnetic field Bo (para. 17 - central field BO) and at least one secondary magnetic means (a first set of shim elements 150 and a second set of shim elements 155 shown in Fig. 4) providing an adjustable magnetic field B' (para. 2,16 - Steel shim elements placed inside the patient bore and saturated by the main field provide a desirable degree of compensation to offset manufacturing and environmental inhomogeneities inherent in the MRI system);

wherein said secondary magnetic means comprises at least two spatially distinct portions (Fig. 4 shows that the first set of shim elements 150 was spatially distinct from the second set of shim elements 155) of a first magnetic material (para. 19 - material of first set of shim elements 150) and of a second magnetic material (material of second set of shim elements 155), respectively, said first magnetic material having a first magnetic moment density m1 (interpreted as magnetic moment density of first set of shim elements 150) and said second magnetic material having a second magnetic moment density m2 (interpreted as magnetic moment density of second set of shim elements 155), and means (para. 21 - a heater 175) for independently adjusting said second magnetic moment density m2 by variation of an external control parameter (temperature of the shims 155; para. 21 - a heater 175 arranged "to regulate the temperature of at least a portion of the second set of shim elements 155 substantially independent from the first set of shim elements"),
the apparatus further comprising a plurality of at least three magnetic field probes (para. 25 - NMR probe 210) configured to allow determination of an instant spatial distribution (para. 25 - signal from sensor 210 is received at control system 120, which in tum controls the operation of heaters 195, 200 at regions 170, 180 for controlling the degree of B0 field compensation to adjust for dynamic BO field inhomogeneities observed at patient bore 130; figure 4) of the static magnetic field resulting from said static magnetic field BO and said adjustable magnetic field B' (para. 25 - NMR probe 210 enabled "to adjust for dynamic B0 field inhomogeneities observed at patient bore 130").
JARVIS does not teach explicitly magnetic moment density; according to a MR sequence.
However, Mills teaches in figure(s) 1-9 magnetic moment density (col. 16 lines 50-70 :- volume to be imaged is divided into volume elements called voxels, and the magnetized voxel 302 shown in FIG. 9 with magnetic moment density xB is modeled as a magnetic dipole where .chi. is the average volume magnetic susceptibility of the voxel and B is the magnetizing flux at the position of the dipole corresponding to a magnetizing field H0; col. 25 line 25 - NMR Primary Magnet, Gradient Magnets, RF Generator, RF Transmitter, and RF Receiver; figure 1,9);  according to a MR sequence (col. 55 lines 35-45 :- T1 and T2 pulse sequences are provided by magnetic field gradient coils and are used to alter the intensity of the secondary RF field as a function of time to provide image contrast). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JARVIS by having magnetic moment density; according to a MR sequence as taught by Mills in order to provide several straightforward MR techniques which the skilled person would select as evidenced by "Application of an RF pulse, resonant with selected nuclei of a magnetized body, can polarize the nuclei through rotation of their magnetic moments" (col. 3 lines 59-61 of Mills).

Regarding claim 2, JARVIS in view of Mills <p2nam_1> in view of Mills teaches the MR apparatus according to claim 1, 
JARVIS additionally teaches in figure(s) 1-4 wherein said second magnetic moment density m2 is adjustable in a range extending from values that are smaller than the first magnetic moment density m1 to values that are larger than the first magnetic moment density m1 (para. 19 - using shim elements 155 having a higher magnetization temperature sensitivity than shim elements 150, that is, dBsatCshim 155)/dT >> dBsatCshim 150)/dT, more effective BO field compensation may be achieved, and/or smaller compensating elements may be used for shim elements 155).

Regarding claim 3, JARVIS in view of Mills teaches the MR apparatus according to claim 1, 
JARVIS additionally teaches in figure(s) 1-4 wherein said external control parameter is selected from the group consisting of temperature (para. 21 - temperature of the shims 155), pressure, shear and light illumination prevailing at the secondary magnetic means and electric current flowing therethrough.

Regarding claim 4, JARVIS in view of Mills teaches the MR apparatus according to claim 3, 
JARVIS additionally teaches in figure(s) 1-4 wherein said external control parameter is the local temperature of said portion of second magnetic material, and wherein said adjusting means are configured to adjust said local temperature in a control temperature range extending from a lowest control temperature Tl to a highest control temperature Th, and wherein said second magnetic material has a Curie temperature Tc lying within said control temperature range (para. 19 - a material having a Curie temperature in the range 50-80° C could be selected for the second set of shim elements 155).

Regarding claim 5, JARVIS in view of Mills teaches the MR apparatus according to claim 3, 
JARVIS additionally teaches in figure(s) 1-4 wherein said Curie temperature Tc is in the range from 300K to 450K (para. 19 - a material having a Curie temperature in the range 50-80° C could be selected for the second set of shim elements 155).

Regarding claim 6, JARVIS in view of Mills teaches the MR apparatus according to claim 1, 
JARVIS additionally teaches in figure(s) 1-4 wherein said secondary magnetic means is formed as an elongated body having a longitudinal axis, and wherein a plurality of spatially distinct portions of said second magnetic material are arranged at distinct positions along said longitudinal axis (Fig. 4 shows that the first set of shim elements 150 and the second set of shim elements 155 were arranged on a common cylindrical surface).

Regarding claim 7, JARVIS in view of Mills teaches the MR apparatus according to claim 6, 
JARVIS additionally teaches in figure(s) 1-4 comprising a plurality of secondary magnetic meanss arranged circumferentially around the sample region (Fig. 4 shows that the second set of shim elements 155 comprised two annular rings on opposite sides of the sample region 142).

Regarding claim 8, JARVIS in view of Mills teaches the MR apparatus according to claim 1 
JARVIS additionally teaches in figure(s) 1-4 wherein each secondary magnetic means comprises means for determining (temperature sensors 205 shown in Fig. 4) an instant value of the external control parameter.

Regarding claim 9, JARVIS in view of Mills teaches the MR apparatus according to claim 1, 
JARVIS additionally teaches in figure(s) 1-4 wherein said second magnetic material is formed of an alloy containing Fe, Ni, (para. 19 - shim elements 155 may be made of a material such as nickel-iron alloy) Ga, Mn, Gd, Sm, Nd, Dy, Eu or Co.

Regarding claim 10, JARVIS in view of Mills teaches the MR apparatus according to claim 1, 
JARVIS additionally teaches in figure(s) 1-4 wherein the adjustable magnetic field B' of each secondary magnetic means in an axial direction z of the static magnetic field Bo can be switched between positive and negative values as a function of the external control parameter (para. 17 - using a pair of shim element rings 155 BO field contribution changing sign from a negative to a positive one; Fig. 3).

Regarding claim 11, JARVIS in view of Mills teaches a method of operating the MR apparatus according to claim 1, 
JARVIS additionally teaches in figure(s) 1-4 wherein said external control parameter is adjusted in such manner as to obtain a predetermined main magnetic field B resulting from the superposition of the static magnetic field Bo and the adjustable magnetic field B' of each secondary magnetic field source, wherein the adjustment is carried out at the beginning of an MR sequence for forming images or spectra, after a sample or subject has been introduced into the sample region (para. 25 - NMR probe 210 enabled "to adjust for dynamic BO field inhomogeneities observed at patient bore 130"; para. 3  - the source of the BO inhomgeneities was "heating coming from the gradient coils during scanning", this implies that the "adjustment" was "carried
out ... after a sample or subject has been introduced into the sample region").

Regarding claim 12, JARVIS in view of Mills teaches the method according to claim 11, 
JARVIS additionally teaches in figure(s) 1-4 wherein said second magnetic moment density m2 is adjusted within a range extending from values that are smaller than the first magnetic moment density ml to values that are larger than the first magnetic moment density ml (para. 19 - using shim elements 155 having a higher magnetization temperature sensitivity than shim elements 150, that is, dBsatCshim 155)/dT >> dBsatCshim 150)/dT, more effective BO field compensation may be achieved, and/or smaller compensating elements may be used for shim elements 155).

Regarding claim 13, JARVIS in view of Mills teaches the MR apparatus according to claim 3, 
JARVIS additionally teaches in figure(s) 1-4 wherein said secondary magnetic means is formed as an elongated body having a longitudinal axis, and wherein a plurality of spatially distinct portions of said second magnetic material are arranged at distinct positions along said longitudinal axis (Fig. 4 shows that the first set of shim elements 150 and the second set of shim elements 155 were arranged on a common cylindrical surface).

Regarding claim 14, JARVIS in view of Mills teaches the MR apparatus according to claim 13, 
JARVIS additionally teaches in figure(s) 1-4 wherein said external control parameter is the local temperature of said portion of second magnetic material, and wherein said adjusting means are configured to adjust said local temperature in a control temperature range extending from a lowest control temperature Tl to a highest control temperature Th, and wherein said second magnetic material has a Curie temperature Tc lying within said control temperature range (para. 19 - a material having a Curie temperature in the range 50-80° C could be selected for the second set of shim elements 155).

Regarding claim 15, JARVIS in view of Mills teaches the MR apparatus according to claim 13, 
JARVIS additionally teaches in figure(s) 1-4 wherein said Curie temperature Tc is in the range from 300K to 450K (para. 19 - a material having a Curie temperature in the range 50-80° C could be selected for the second set of shim elements 155).

Regarding claim 16, JARVIS in view of Mills teaches the MR apparatus according to claim 13, 
JARVIS additionally teaches in figure(s) 1-4 wherein said secondary magnetic field source is formed as an elongated body having a longitudinal axis, and wherein a plurality of spatially distinct portions of said second magnetic material are arranged at distinct positions along said longitudinal axis (Fig. 4 shows that the first set of shim elements 150 and the second set of shim elements 155 were arranged on a common cylindrical surface).

Regarding claim 17, JARVIS in view of Mills teaches the MR apparatus according to claim 13, 
JARVIS additionally teaches in figure(s) 1-4 comprising a plurality of secondary magnetic meanss arranged circumferentially around the sample region (Fig. 4 shows that the second set of shim elements 155 comprised two annular rings on opposite sides of the sample region 142).

Regarding claim 18, JARVIS in view of Mills teaches a method of operating the MR apparatus according to claim 3, 
JARVIS additionally teaches in figure(s) 1-4 wherein said external control parameter is adjusted in such manner as to obtain a predetermined main magnetic field B resulting from the superposition of the static magnetic field Bo and the adjustable magnetic field B' of each secondary magnetic field source, wherein the adjustment is carried out at the beginning of an MR sequence for forming images or spectra, after a sample or subject has been introduced into the sample region (para. 25 - NMR probe 210 enabled "to adjust for dynamic BO field inhomogeneities observed at patient bore 130"; para. 3  - the source of the BO inhomgeneities was "heating coming from the gradient coils during scanning", this implies that the "adjustment" was "carried out ... after a sample or subject has been introduced into the sample region").

Regarding claim 19, JARVIS in view of Mills teaches teaches the method according to claim 18, 
JARVIS additionally teaches in figure(s) 1-4 wherein said second magnetic moment density m2 is adjustable in a range extending from values that are smaller than the first magnetic moment density ml to values that are larger than the first magnetic moment density ml (para. 19 - using shim elements 155 having a higher magnetization temperature sensitivity than shim elements 150, that is, dBsatCshim 155)/dT >> dBsatCshim 150)/dT, more effective BO field compensation may be achieved, and/or smaller compensating elements may be used for shim elements 155).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on Monday - Friday; 8.00am - 5.00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868